J-S55039-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

DANNIELLE HADLEY

                            Appellant                No. 468 EDA 2014


                  Appeal from the PCRA Order October 31, 2013
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-1023871-1987


BEFORE: BOWES, J., SHOGAN, J., and OTT, J.

MEMORANDUM BY OTT, J.:

        Dannielle Hadley appeals pro se from the order entered on October 31,

2013, in the Court of Common Pleas of Philadelphia County, dismissing, as

untimely, her serial petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541–9546. Based upon the following, we affirm.

        In 1990, Hadley was sentenced to a mandatory term of life

imprisonment, after she was convicted by a jury of murder of the first

degree, robbery, and criminal conspiracy.1     At the time of the offenses,

Hadley was 22 years old.2 In this appeal, Hadley presents four questions:

(1) “Whether the court lacked jurisdiction to try [Hadley] for homicide?”; (2)
____________________________________________


1
    See 18 Pa.C.S. §§ 2502, 3701, and 903, respectively.
2
  See Hadley’s Supplemental Motion for Post Conviction Collateral Relief,
8/20/2012, at 2.
J-S55039-14



“Whether the government failed to meet its burden of proof resulting in a

miscarriage of justice deriving from a Brady[3] violation?”; (3) “Whether

there is a chain of custody regarding the ‘beer mug,’ how it got to the

forensic pathologist, or especially how it was destroyed and became a bag of

junk, or by whom, while in government custody, within the context of

evidence tampering?”; and (4) “Whether as a fundamental miscarriage of

justice, there are no procedural bars to relief, and violations of due

process?”.    Hadley’s Brief at 3 (unnumbered).

        “In reviewing the denial of PCRA relief, we examine whether the PCRA

court’s determinations are supported by the record and are free of legal

error.” Commonwealth v. Taylor, 67 A.3d 1245, 1248 (Pa. 2014)

(quotations and citation omitted), cert. denied, 134 S. Ct. 2695 (U.S. 2014).

“The PCRA timeliness requirement, however, is mandatory and jurisdictional

in nature.” Id. (citation omitted).

        All PCRA petitions must be filed within one year of the date the

judgment of sentence becomes final, unless the petition alleges, and the

petitioner proves, that one of the three enumerated exceptions to the time

for filing requirement is met. See 42 Pa.C.S. § 9545(b)(1).4 A judgment is
____________________________________________


3
    Brady v. Maryland, 373 U.S. 83 (1963).
4
  The PCRA exceptions that allow for review of an untimely petition are as
follows: (1) governmental interference; (2) the discovery of previously
unknown facts; and (3) a newly-recognized constitutional right. See 42
Pa.C.S. § 9545 (b)(1)(i)-(iii).
(Footnote Continued Next Page)


                                           -2-
J-S55039-14



deemed final “at the conclusion of direct review, including discretionary

review in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking review.” 42 Pa.C.S. §

9545(b)(3).

      Here, Hadley’s judgment of sentence became final on June 7, 1991, 30

days after this Court affirmed the judgment of sentence and the period for

filing a petition for allowance of appeal with the Pennsylvania Supreme Court

expired. See 42 Pa.C.S. § 9545(b)(3); Pa.R.A.P. 1113(a). Therefore, the

present PCRA petition, filed on December 23, 2011, is patently untimely.

Furthermore, the petition failed to invoke any of the PCRA’s exceptions to

the time bar. Hadley, however, after receiving the PCRA court’s Pa.R.A.P.

907 notice, filed a supplemental PCRA petition on August 20, 2012. In her

supplemental petition, Hadley cites the United States Supreme Court

decision of Miller v. Alabama, 132 S. Ct. 2455 (2012),5 thereby implicating

the PCRA’s exception for a newly recognized constitutional right exception,

set forth at 42 Pa.C.S. § 9545(b)(1)(iii).6, 7

                       _______________________
(Footnote Continued)


5
 In Miller v. Alabama, 132 S. Ct. 2455 (2012), the United States Supreme
Court held “that mandatory life without parole for those under the age of
18 at the time of their crimes violates the Eighth Amendment’s prohibition
on ‘cruel and unusual punishments.’” Id. at 2460 (emphasis added).
6
  Section 9545(b)(1)(iii) requires a petitioner to plead and prove “a
constitutional right that was recognized by the Supreme Court of the United
States or the Supreme Court of Pennsylvania after the time period provided
(Footnote Continued Next Page)


                                            -3-
J-S55039-14



      The PCRA court, after considering Hadley’s claim regarding Miller,

concluded Hadley’s present petition was untimely, and explained the basis of

its ruling in both its order and opinion. See Order, 10/31/2013, at n.1. See

also PCRA Court Opinion, 2/11/2014.               Despite the PCRA court’s rationale,

Hadley has failed to discuss Miller and Section 9545(b)(1)(iii) in her

appellate brief. Furthermore, the substantive claims raised by Hadley in this

appeal do not address the PCRA time-bar or the statutory exceptions.

Accordingly, we find Hadley has waived any claim that her petition satisfies

an exception to the PCRA’s timeliness requirements. See Commonwealth

v. Lewis, 63 A.3d 1274, 1279 (Pa. Super. 2013) (“The PCRA squarely places

upon the petitioner the burden of proving an untimely petition fits within one

of the three exceptions. Moreover, the Rules of Appellate Procedure require

that an appellant properly develop his arguments on appeal.”) (quotations

and citations omitted). Therefore, we may dismiss the appeal on this basis.


                       _______________________
(Footnote Continued)

in this section and has been held by that court to apply retroactively.” 42
Pa.C.S. § 9545(b)(1)(iii).
7
  The PCRA requires that a petition invoking any statutory exception be filed
“within 60 days of the date the claim could have been presented.” 42
Pa.C.S. § 9545(b)(2). Hadley satisfied Section 9545(b)(2) by filing her
supplemental PCRA petition on August 20, 2012, within 60 days of Miller,
which was filed on June 25, 2012. See Commonwealth v. Brandon, 51
A.3d 231, 235 (Pa. Super. 2012) (quotations and citation omitted) (stating
“the sixty-day period [for 42 Pa.C.S. 9545(b)(2)] begins to run upon the
date of the underlying judicial decision.”).




                                            -4-
J-S55039-14



        In any event, regardless of waiver, no relief would be warranted as we

agree with the PCRA court that Hadley cannot satisfy the requirements of

Section 9545(b)(1)(iii), since: (1) Miller does not apply to Hadley or excuse

the late filing of her most recent petition because she was 22 years old when

she committed the underlying murder;8 (2) this Court, in Commonwealth

v. Cintora, 69 A.3d 759 (Pa. Super. 2013), appeal denied, 81 A.3d 75 (Pa.

2013), has held a contention that Miller applies to persons over 18 whose

brains were immature at the time of the crime does not bring the matter

within the newly recognized constitutional right exception; and (3) even if

Hadley had       been under       18   when she   committed   the   murder, the

Pennsylvania Supreme Court, in Commonwealth v. Cunningham, 81 A.3d

1, 11 (Pa. 2013), cert. denied, 134 S. Ct. 2724 (2014), has held that Milller

is not retroactive and does not apply to those already serving sentences of

life imprisonment.9 See PCRA Court Opinion, supra, at 2–4 (unnumbered).

____________________________________________


8
    See Footnote 5, supra.
9
    Furthermore, the additional arguments raised by Hadley in her
supplemental PCRA petition — that Article 5 of the Universal Declaration of
Human Rights, and Article I, Section 13 of the Pennsylvania Constitution
support her claim for relief from her life sentence — are also waived for
failure to assert them in her brief, and, even if not waived, would not
overcome the PCRA time-bar.

      We note that in Cintora, supra, this Court opined: “Appellants’ third
issue, of ‘whether mandatory life without parole terms for adults in homicide
case violates state and federal equal protection clauses as well as article 7 of
the universal declaration of human rights,’ likewise does not merit our
(Footnote Continued Next Page)


                                           -5-
J-S55039-14



Therefore, even had Hadley preserved her claim that Section 9545(b)(iii)

applied herein, no relief would be due.

      Accordingly, as we find that Hadley has waived her argument that her

petition falls within any of the PCRA’s exceptions, and, further, regardless of

waiver, that she has failed to satisfy any statutory exception to the PCRA’s

time-bar, there is no basis upon which to disturb the PCRA court’s order of

dismissal.

      Order affirmed.

      Judge Bowes joins in the memorandum.

      Judge Shogan concurs in the result.




                       _______________________
(Footnote Continued)

review, as it too cannot evade the timeliness requirements of the PCRA.” 69
A.3d at 764. The same reasoning would apply here.




                                            -6-